McCLOSKEY, Senior Judge,
dissenting.
I respectfully dissent as I disagree with the majority’s finding that Allstate Insurance Company (Allstate) was equitably estopped from canceling the automobile insurance policy of Joshua L. Tryson (Tryson). The evidence of record indicates that Allstate sent Tryson a notice of cancellation on January 25, 2000, indicating that his policy would be cancelled on February 12, 2000, for nonpayment of premium.1 In so doing, Allstate complied with the notice requirements of Section 2006 of the Act of May 17, 1921, P.L. 682, added by the Act of June 17, 1998, P.L. 464, as amended, 40 P.S. §§ 991.2006.2 Additionally, the evidence of record indicates that Tryson’s Allstate agent contacted him some time in January of 2000 regarding his unpaid premium.3 Tryson’s agent requested that he pay the remaining balance of his premium, $395.70.
Tryson agreed with his agent’s suggestion, i.e., to pay the remaining balance. However, Tryson did not promptly pay this balance. Rather, Allstate’s agent did not receive a check from Tryson for this balance until February 19, 2000.4 By this time, Allstate had already cancelled Try-son’s policy. For these reasons, I would hold that Allstate was not equitably es-topped from canceling Tryson’s automobile insurance policy and I would affirm the order of the Insurance Commissioner.

. I note that there is some dispute as to whether Tryson actually received this notice or not, due to continuing problems with his mail, as indicated in the decision of the Insurance Commissioner of the Commonwealth of Pennsylvania (Insurance Commissioner).


. Section 2006 of Act 68 merely requires an insurer to deliver or mail to the named insured at the address shown in the policy a written notice of the cancellation.


. As noted by the majority, the record is unclear as to the exact date that Tryson's agent contacted him regarding this premium.


. Interestingly, the check received by Allstate’s agent was dated February 12, 2000, the cancellation date for Tiyson’s policy.